Dykman, J.
This is an action for negligence, and involves the usual questions of negligence of the defendant, and contributory negligence of the plaintiff. The serious dispute upon the latter question was whether the plaintiff was injured while attempting to cross the street in front of the car which injured him, or whether he ran along the side of the car from the rear towards the front, and received his injuries at that time. These theories were both submitted to the jury under proper instruction, and the finding must have been in favor of the plaintiff, for he received the verdict. With the facts found by the verdict in favor of the plaintiff, the verdict cannot be disturbed by an appellate tribunal. The judgment and order appealed from should be affirmed, with costs.